Order entered September 26, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00158-CV

                   KELLY M. LIEBBE, ET AL., Appellants

                                        V.

              STEPHEN COURTNEY, M.D., ET AL., Appellees

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-03470-2016

                                    ORDER

      Pursuant to this Court’s August 18, 2022 order, a supplemental clerk’s

record containing the trial court’s September 21 sealing order has been filed. The

trial court orders (1) certain documents in the clerk’s record that has been filed

without seal to be sealed, and (2) numerous exhibits to be filed in the reporter’s

record which is not yet due. A copy of the sealing order is attached to this order.

To comply with the sealing order, we ORDER as follows. We STRIKE (1)

volume 4 of the clerk’s record filed on March 11 and (2) volume 2 of the
supplemental clerk’s record filed on July 20. We ORDER Collin County District

Clerk Lynne Finley to file, WITHIN FIFTEEN DAYS of the date of this order,

(1) volume 4 of the clerk’s record with all documents except the document noted

in the trial court’s sealing order which shall be filed separately in a sealed

supplemental clerk’s record and (2) volume 2 of the supplemental clerk’s record

with all documents except the five documents noted in the trial court’s sealing

order which shall be filed separately in the sealed supplemental clerk’s record.

      The reporter’s record is currently due on October 12. We ORDER Jan

Dugger, Official Court Reporter for the 296th Judicial District Court, to file the

exhibits designated in the trial court’s sealing order in a sealed volume of the

reporter’s record.

      Before the Court is appellant’s September 22, 2022 unopposed motion for an

extension of time to file her brief. Although counsel states in the motion that

reporter’s record was recently filed, it has not been filed with the Court and the

deadline for appellant’s brief has not been triggered. See TEX. R. APP. P. 38.6(a).

Accordingly, we DENY the motion as premature.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finley; Ms. Dugger; and, all parties.

                                             /s/    BONNIE LEE GOLDSTEIN
                                                    JUSTICE